--------------------------------------------------------------------------------


Exhibit 10.28


 
December 22, 2005




Stephen A. Bogiages
12 Hill Top Road
Wellesley, MA 02982


RE:  Separation Agreement


RCN Telecom Services, Inc. (along with its parent companies, subsidiaries and
affiliates, “RCN” or the “Company”), and Stephen A. Bogiages (“Employee”),
mutually desire to enter into this Separation Agreement (“Agreement”).


Employee has carefully considered the terms and conditions of this Agreement,
including the attached General Release and Waiver (“General Release”) and
Employee understands that the General Release settles, bars and waives any and
all claims and grievances that Employee may have or could possibly have against
RCN as of the date of execution of the General Release.


NOW, THEREFORE, Employee and RCN for the good and sufficient consideration set
forth below, the receipt and sufficiency of which consideration is hereby
acknowledged and intending to be legally bound, agree as follows:


1.    The parties agree that effective December 12, 2005, Employee ceased to
serve as General Counsel of RCN and as an officer and director of all affiliates
of RCN, but Employee shall be retained on RCN’s active payroll until January 1,
2006 (the “Date of Separation”). Whether or not Employee signs this Agreement or
the General Release:


--------------------------------------------------------------------------------




 
(i)
Employee will be paid in full for all accrued but unpaid salary, accrued and
unused vacation pay through the Date of Separation, that amount being paid in
accordance with the Company's ordinary procedures for terminated employees;




 
(ii)
Employee shall receive prompt payment in full for reasonable and necessary
business expenses incurred by him prior to the Date of Separation and owed to
the Employee by RCN pursuant to RCN’s expense reimbursement policy; and




 
(iii)
Employee shall also receive any other accrued and vested benefits due to him
under any employee benefit plans or programs of RCN as of the Date of
Separation, except that Employee shall not be entitled to any payments under any
severance plan or policy of RCN.



2.    Provided that Employee executes the General Release attached hereto on or
after the Date of Separation and does not revoke such General Release and has
not violated Sections 7, 8 or 9 of this Agreement prior to the date the
applicable benefit or payment is to be provided or made, then RCN shall provide
the following:



 
(i)
The Company shall pay to Employee $92,500 in a cash lump sum promptly after
Employee’s General Release becomes irrevocable;




 
(ii)
Employee and his dependents shall be provided with health and welfare insurance
coverage through the period ending July 31, 2006 under the same terms and
conditions that the Employee and his dependents had on the Date of Separation
(including cost sharing), as such terms and conditions may be modified from time
to time generally for RCN's employees receiving such coverage, subject to such
adjustments from time to time in Employee's contributions under the coverage and
co-pays as may be applicable generally during this period to RCN's employees
receiving such coverage;


2

--------------------------------------------------------------------------------




 
(iii)
As of August 1, 2006 (so long as Employee is then participating in RCN medical
and dental plans and consistent with the terms in subparagraph (ii) above), or
any earlier date upon which RCN is unable to provide such continued health and
dental coverage on commercially reasonable terms, Employee will be eligible for
health insurance continuation coverage pursuant to the terms of Internal Revenue
Code Section 4980B (“COBRA”);




 
(iv)
Employee shall receive prompt payment of a pro rata portion (based on the
portion of 2005 Employee was employed by RCN) of the annual bonus for 2005 that
he would otherwise have earned for 2005 as if he were employed by RCN through
the bonus payment date, which shall be payable at the time bonuses are otherwise
paid to RCN employees;




 
(v)
29,333 of the options to acquire RCN Stock (consisting of 4,768 ISOs and 24,565
NQOs) held by Employee shall remain outstanding (the “Continued Options”) and
shall vest and become exercisable on May 24, 2006, if Employee has complied with
his obligations under this Agreement. All other Options to acquire RCN Stock
held by Employee shall terminate on January 1, 2006. Any portion of the
Continued Options that have not previously been exercised will expire and
terminate on August 23, 2006; and


3

--------------------------------------------------------------------------------




 
(vi)
RCN shall pay up to $6,834 for cancellation fees and expenses related to the
cancellation of the lease for Employee’s Virginia apartment and Employee hereby
authorizes RCN to negotiate the termination of such lease.




 
(vii)
RCN shall pay Employee $3,926.25 for previously approved RCN Rewards
reimbursement for university courses taken in the 2005 fall semester.



3.    Notwithstanding anything in this Agreement to the contrary, the Company
may deduct any and all amounts required or authorized to be withheld by law from
any payments due to be paid hereunder.


4.    Employee acknowledges and agrees the Employee is not entitled to any
payments or benefits under the letter agreement dated April 7, 2005 by and
between the Company and Employee (the “Letter Agreement”) or otherwise from the
Company in connection with his separation from service.


5.    Employee agrees to return to RCN on or before the Effective Date, any and
all of RCN's personal property used during Employee's employment including,
without limitation, all keys in his control for his Virginia apartment, portable
telephones, access cards, office keys, laptops, Blackberries, calling cards,
credit cards, and pagers, together with all writings, files, records,
correspondence, notebooks, notes and other documents and things (including any
copies thereof) containing confidential information or relating to the business
or proposed business of RCN or containing any trade secrets relating to RCN,
except any personal diaries, calendars, rolodexes or personal notes or
correspondence.

4

--------------------------------------------------------------------------------



6.    Until August 1, 2006, Employee agrees to be reasonably available to
cooperate and participate in any matters that have arisen during the time in
which Employee was employed. In addition, Employee agrees that he will at all
times fully cooperate in any litigation in which RCN may become involved. Such
cooperation shall include Employee making himself available, upon the request of
RCN, to provide truthful, accurate and complete information at depositions,
court appearances and interviews by Company's counsel. To the maximum extent
permitted by law, Employee agrees that he will notify RCN if he is contacted by
any government agency or any other person contemplating or maintaining any claim
or legal action against RCN or by any agent or attorney of such person. RCN
agrees to reimburse Employee for any reasonable business expenses associated
with such cooperation.


7.    Except in the performance of his duties during the period of his
employment or his obligations under this Agreement, Employee agrees not to, at
any time, divulge to any person, firm, corporation or any other entity,
information not in the public domain received by Employee during the course of
Employee's employment with RCN with regard to customers, prospects, pricing,
marketing information, personnel matters, financial matters, business accounts
and records, corporate documentation or structure, business strategy or any
other information relating to the affairs of RCN, in any manner whatsoever, and
all such information will be kept confidential by Employee and will not be
revealed to anyone without the prior written permission of a duly authorized
officer of RCN. Notwithstanding the foregoing, the parties agree that Employee
may disclose confidential information to the extent necessary to comply with any
law, court order or subpoena, or to any discovery request to which a response is
required by law.

5

--------------------------------------------------------------------------------



8.    During the period ending July 31, 2005, Employee shall not (i) own, engage
in, become associated with or render services or provide advice to, in each
case, in any capacity (including without limitation, as a shareholder, member,
partner, employee consultant, officer or director) any business or operation
that competes in any way with the business or operations of RCN or (ii) solicit,
encourage to leave or hire, in each case, on Employee’s behalf or on behalf of
any other person, any person employed by RCN or any person who was an exclusive
consultant of RCN at the time of such action or within the one year period
immediately preceding such action.


9.    Employee agrees that he shall not, directly or indirectly, disparage RCN,
its affiliates or their directors, officers or employees and shall not make any
public comments or statements regarding RCN without the prior written approval
of RCN’s Chief Executive Officer. RCN agrees that it shall not, directly or
indirectly, disparage Employee and shall not make any public comments or
statements regarding Employee without his prior written approval. Furthermore,
Employee shall not communicate with any employee, creditor, stockholder,
director of RCN, or prospective acquiror of RCN’s assets or securities
concerning RCN’s business without the prior written approval of RCN’s Chief
Executive Officer.


10.    In the event of any breach or threatened breach of any of Sections 5, 7,
8 or 9, Employee agrees that RCN, in addition to any other remedies it may have
(including, without limitation, the cancellation of any payment or benefit
referenced in Section 2, above), shall be entitled to injunctive relief in a
court of appropriate jurisdiction to remedy any such breach or threatened breach
and Employee expressly acknowledges that damages would be an inadequate and
insufficient remedy for any such breach or threatened breach.

6

--------------------------------------------------------------------------------



11.    Neither the making of this Agreement nor anything contained in the
General Release shall in any way be construed or considered to be an admission
by RCN of non-compliance with any law or admission of any wrongdoing whatsoever.


12.    Employee represents and warrants that he has not filed, caused to be
filed, or permitted to be filed on Employee's behalf, any charge, complaint or
action before any federal, state or local administrative agency or court against
RCN or filed any grievance against RCN. Employee agrees that he will not submit
this Agreement as evidence of any kind of liability by RCN, other than for the
enforcement of the terms of this Agreement, and that this Agreement is not
relevant or material with respect to any issue of wrongdoing or liability on the
part of RCN.


13.    Should any provision of this Agreement or the General Release be
challenged by Employee or his representatives and declared illegal or
unenforceable by any court of competent jurisdiction and cannot be modified to
be enforceable, such provision shall immediately become null and void, leaving
the remainder of this Agreement in full force and effect; provided, however,
that if the General Release becomes null and void, Employee will be required to
return any and all payments received under Section 2 of this Agreement and shall
not be entitled to receive any further payments or benefits under this
Agreement. The parties acknowledge that the Company is terminating employment of
Employee for reasons other than for Just Cause (as defined in the Letter
Agreement), and this Agreement is being entered into in the ordinary course of
business, as in its business judgment it is beneficial for all the entities
included under “RCN”. Employee acknowledges that absent execution of the General
Release, he would not be entitled to the payments and benefits set forth in
Section 2.  

7

--------------------------------------------------------------------------------



14.    The parties have read and have fully considered the Agreement and are
mutually desirous of entering into such Agreement. Employee agrees that neither
the Agreement, nor the General Release will be subject to any claim of mistake
of fact or duress. Having elected to execute the Agreement, to fulfill the
promises set forth herein, and to receive the benefits set forth with the
Agreement, Employee freely and knowingly, and after due consideration, agrees to
sign the General Release intending to waive, settle and release all claims
Employee has against RCN from the beginning of the world to the date of the
executed General Release.


15.    Both parties agree that the provisions, terms and conditions of the
Agreement are to be held in strict confidence. The parties agree not to
disclose, or cause their attorneys or agents to disclose, the terms hereof,
except (i) as may be specifically permitted in writing by the other party; (ii)
as either party may be compelled to do so by a court order or as required by
state or federal law; or (iii) to accountants or other professionals who advise
the parties with respect to legal, financial or tax matters. In addition,
Employee may disclose the terms of this Agreement to his immediate family
members, defined as his spouse, parents and children, but Employee will be
liable for any disclosures of such information by any of his family members.

8

--------------------------------------------------------------------------------



16.    This Agreement shall be governed by the laws of the Commonwealth of
Virginia, notwithstanding conflict of law principles.


17.    This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.


18.    This Agreement is entered into between RCN and Employee for the benefit
of each of RCN and Employee. No provisions of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing signed by Employee and RCN. No waiver by either party hereto at any
time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.


19.    This Agreement constitutes the entire agreement, and supersedes any and
all prior agreements, and understandings, both written and oral, between the
parties hereto with respect to the subject matter hereof except as otherwise
provided herein.


20.    This Agreement shall be binding upon and shall inure to the benefit of
each of the parties hereto, and their respective heirs, legatees, executors,
administrators, legal representatives, successors and assigns.


21.    Employee waives any right to reinstatement of employment or future
employment with RCN and agrees not to knowingly apply for future employment with
RCN. 

9

--------------------------------------------------------------------------------



WHEREFORE, the parties voluntarily and knowingly execute this Agreement as of
the date set forth above.
 
 
EMPLOYEE
 
RCN Telecom Services, Inc.
                 
Stephen A. Bogiages
 
Name:
   
Title:



10

--------------------------------------------------------------------------------


 
EXHIBIT A


GENERAL RELEASE AND WAIVER
 
WHEREAS, Stephen Bogiages (“Employee”) and RCN Telecom Services, Inc. (“RCN” or
the “Company”) are parties to an Agreement dated December 22, 2005 (the
“Separation Agreement”);


WHEREAS, the parties agree that the Employee’s employment with the Company has
been terminated for reasons other than for Just Cause (as defined in the letter
agreement dated April 7, 2005 by and between RCN and Employee (the “Letter
Agreement”)), and the Employee is entitled to receive certain payments and
benefits pursuant Section 2 of the Separation Agreement (such payments and
benefits referred to herein as the “Termination Benefits”);


WHEREAS, it is a condition to the obligation of the Company to pay the
Termination Benefits to the Employee that the Employee execute and deliver to
the Company, and not revoke, this General Release and Waiver, (the “General
Release”).


NOW, THEREFORE, in consideration of the payment to the Employee of the
Termination Benefits, each of the Employee and the Company hereby agree as
follows:


--------------------------------------------------------------------------------



1.    THE EMPLOYEE, ON HIS OWN BEHALF AND ON BEHALF OF HIS AGENTS,
REPRESENTATIVES, ASSIGNS, HEIRS, EXECUTORS AND ADMINISTRATORS (COLLECTIVELY, THE
“EMPLOYEE RELEASORS”) HEREBY RELEASES, REMISES AND ACQUITS THE COMPANY, ITS
PARENT AND EACH OF THEIR RESPECTIVE SUBSIDIARIES AND AFFILIATES AND EACH OF
THEIR RESPECTIVE OFFICERS, DIRECTORS, SHAREHOLDERS, MEMBERS, AGENTS, EMPLOYEES,
CONSULTANTS, INDEPENDENT CONTRACTORS, ATTORNEYS, ADVISERS, SUCCESSORS AND
ASSIGNS, AND EMPLOYEE BENEFIT PLANS (COLLECTIVELY, THE “COMPANY RELEASEES”),
JOINTLY AND SEVERALLY, FROM ANY AND ALL CLAIMS, CAUSES OF ACTION, CHARGES,
COMPLAINTS, DEMANDS, COSTS, RIGHTS, LOSSES, DAMAGES AND OTHER LIABILITY
WHATSOEVER, KNOWN OR UNKNOWN (COLLECTIVELY, THE “CLAIMS”), WHICH THE EMPLOYEE
HAS OR MAY HAVE AGAINST ANY COMPANY RELEASEE THAT ARISES OUT OF OR IN CONNECTION
WITH, OR RELATES TO, ANY FACT, EVENT, CIRCUMSTANCE, OCCURRENCE OR RELATIONSHIP
AMONG THE EMPLOYEE AND ANY COMPANY RELEASEE OCCURRING OR EXISTING ON OR PRIOR TO
THE DATE HEREOF, INCLUDING BUT NOT LIMITED TO, CLAIMS UNDER OR IN RESPECT OF ANY
OF THE UNITED STATES AGE DISCRIMINATION IN EMPLOYMENT ACT, THE UNITED STATES
AMERICANS WITH DISABILITIES ACT OF 1990, THE UNITED STATES FAMILY AND MEDICAL
LEAVE ACT OF 1993, THE WORKER ADJUSTMENT AND RETRAINING NOTIFICATION ACT OF
1988, TITLE VII OF THE UNITED STATES CIVIL RIGHTS ACT OF 1964, 42 U.S.C. § 1981,
THE CALIFORNIA FAIR EMPLOYMENT AND HOUSING ACT, THE CALIFORNIA LABOR CODE, D.C.
HUMAN RIGHTS ACT, ILLINOIS HUMAN RIGHTS ACT, THE NEW JERSEY LAW AGAINST
DISCRIMINATION, THE NEW JERSEY CONSCIENTIOUS EMPLOYEE PROTECTION ACT,
MASSACHUSETTS FAIR EMPLOYMENT PRACTICES ACT, NEW YORK HUMAN RIGHTS LAW, THE
PENNSYLVANIA HUMAN RIGHTS ACT, WASHINGTON STATE LAW AGAINST DISCRIMINATION,
VIRGINIA HUMAN RIGHTS ACT, CLAIMS FOR WRONGFUL DISCHARGE, CLAIMS FOR PAYMENTS
UNDER THE LETTER AGREEMENT, BREACH OF CONTRACT, TORT, COMMON LAW OR ANY OTHER
UNITED STATES FEDERAL, STATE, OR LOCAL LAW. THE EMPLOYEE FURTHER AGREES THAT THE
EMPLOYEE WILL NOT SEEK OR BE ENTITLED TO ANY PERSONAL RECOVERY IN ANY ACTION
THAT MAY BE COMMENCED ON EMPLOYEE'S BEHALF. THIS RELEASE IS FOR ANY RELIEF, NO
MATTER HOW DENOMINATED, INCLUDING, BUT NOT LIMITED TO, INJUNCTIVE RELIEF, WAGES,
BACK PAY, FRONT PAY, COMPENSATORY DAMAGES, AND PUNITIVE DAMAGES. NOTWITHSTANDING
THE FOREGOING, THIS RELEASE SHALL NOT APPLY TO ANY EXCLUDED CLAIMS (AS DEFINED
BELOW).

2

--------------------------------------------------------------------------------



2.    THE EMPLOYEE ACKNOWLEDGES THAT HE WOULD NOT RECEIVE THE TERMINATION
BENEFITS EXCEPT FOR HIS EXECUTION OF THIS GENERAL RELEASE.


3.    In order to provide a full and complete release, Employee understands and
agrees that this General Release is intended to include all claims, if any,
which Employee may have and which Employee does not now know or suspect to exist
in his favor against any of the Releasees and that this General Release
extinguishes those claims. Employee expressly waives all rights under California
Civil Code Section 1542 or any statute or common law principle of similar effect
in any jurisdiction. Section 1542 states as follows:


A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

3

--------------------------------------------------------------------------------



Thus, notwithstanding the provisions of Section 1542, and for the purpose of
implementing a full and complete release, Employee understands and agrees that
this General Release is intended to include all claims, if any, which Employee
may have and which Employee does not now know or suspect to exist in his favor
against any of the Releasees and that this Agreement extinguishes those claims.


4.    For purposes of this General Release, the term “Excluded Claim” means a
Claim to enforce (x) any of the Employee’s rights under the Separation
Agreement, (y) any of the Employee’s rights under any employee benefit plan of
the Company qualified under Section 401 of the Internal Revenue Code of 1986, as
amended, in which the Employee was a participant or under which the Employee has
an accrued but unpaid a benefit, in either such case, immediately prior to the
date hereof or (z) any rights the Employee may otherwise have for
indemnification (it being specifically agreed that the Separation Agreement and
this General Release do not confer any such rights).


5.    Knowing and Voluntary Waiver by the Employee. The Employee acknowledges
that, by his free and voluntary act of signing below, the Employee agrees to all
of the terms of this General Release and intends to be legally bound thereby.


6.    Acknowledgement of Employee’s Continuing Obligations. The Employee
acknowledges and agrees that his obligations under the Separation Agreement
shall continue in full force and effect after the date hereof in accordance with
their terms. 


7.    The Employee understands, agrees and acknowledges that:



 
a.
he has been advised and encouraged by the Company to have this General Release
reviewed by legal counsel of the Employee’s own choosing and that he has been
given ample time to do so prior to his signing this General Release;


4

--------------------------------------------------------------------------------




 
b.
he has been provided at least forty-five (45) days to consider this Release and
to decide whether to agree to the terms contained herein;




 
c.
the Company is providing Employee with the information in Attachment A to this
General Release pursuant to the ADEA;




 
d.
he will have the right to revoke this General Release during the seven (7) day
period following the date the Employee signs this General Release by giving
written notice of his revocation to Theresa Perniciaro, Director, Employee
Relations of the Company at 105 Carnegie Center, Princeton, NJ 08540 on or prior
to the seventh day after the date the Employee signs this General Release and if
Employee exercises his right to revoke this General Release, he will not be
entitled to receive any of the Termination Benefits;




 
e.
the Separation Agreement will not become effective and the Termination Benefits
provided therein will not be paid or provided to Employee until at least eight
(8) days after Employee signs this General Release and will be paid only if
Employee does not revoke this General Release pursuant to subsection (d) above
(the “Effective Date”); and by signing this General Release, Employee represents
that he fully understands the terms and conditions of this General Release and
intends to be legally bound by them; and


5

--------------------------------------------------------------------------------




 
f.
this General Release will become effective, enforceable and irrevocable seven
(7) days after the date on which it is executed by Employee and provided it is
not revoked by Employee during such seven day period.



8.    Governing Law. This General Release shall be governed by and construed in
accordance with the laws of the State of Commonwealth of Virginia.


9.    Severability. The parties hereto intend that the validity and
enforceability of any provision of this General Release shall not affect or
render invalid any other provision of this General Release.


10.      Binding Agreement. This General Release shall be binding on and shall
inure to the benefit of the parties hereto and their respective heirs,
administrators, representatives, executors, successors and assigns.


IN WITNESS WHEREOF, each of the Employee and the Company, by its duly authorized
representative, has caused this General Release to be executed as of the ____
day of ____________, 2005.



 
Stephen Bogiages
             
RCN Telecom Services, Inc. 
       



6

--------------------------------------------------------------------------------




ATTACHMENT A


(A)
Severance is being offered to employees of the Company who are terminated in
connection with the December 2005 reduction in force.



(B)
All employees who are being offered severance must sign this General Release and
return it to their local Human Resources representative within 45 days after
receiving it. Once the signed General Release is returned to the employee’s
local Human Resources representative, employees have 7 days to revoke the
General Release.



(C)
Attached as Attachment B is a listing of the job titles and ages of all
individuals who were selected for the December 2005 reduction in force and
therefore are eligible for severance, and the ages of all individuals in the
same job classification or organizational unit who were not selected and
therefore are not eligible for severance:




--------------------------------------------------------------------------------